DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/08/2019 has been considered.
Drawings
The drawings submitted on 8/08/2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is ambiguous because it recites each of R1 and R2 to be a substituted or unsubstituted alkyl or aryl wherein the term “substituted” is not described with sufficient clarity. Specifically, pages 4 and 5 of the specification describe the term to include a substituent to which two phenyl groups are linked? A biphenyl group is a phenylphenyl. That is, the substituent is a phenyl group which is further substituted by a phenyl group. Due to the confusing description, it is herein assumed that two substituents may be linked. (Hence the following claim rejections over the prior art.) In addition, the compounds in claim 7 suggest that the “benzyl” in claim 3 is actually phenyl.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is recommended that the term benzyl (in claim 3 and in the specification) be amended to phenyl. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 1560102 B1 (= US 10,522,762 B2) to Huh et al.
	Regarding claim 1, Huh et al. discloses an OLED comprising two electrodes sandwiching a plurality of organic layers, one of which comprises an organic compound having a general formula of Het-L-D1 (col. 13), wherein Het is a nitrogen-containing group, L may be a single bond or a (hetero)arylene group and D1 is a p-type group. A typical compound is the following (col. 18):

    PNG
    media_image2.png
    313
    330
    media_image2.png
    Greyscale
.
This compound corresponds to the claimed compound in which R1 and R2 are phenyl groups that are linked. Claim 1 is therefore anticipated. So are claims 2 (last structure), 4-6 and 8. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The compounds recited in claims 3 and 7 are not disclosed or rendered obvious by the prior art of record.
Examiner’s Other Comments
	The compound in claim 1 is alleged by the ISA to be an obvious variation of the compound of general formula 24 in KR 10-2017-0032414 A,

    PNG
    media_image3.png
    284
    362
    media_image3.png
    Greyscale

wherein Q and Q’ are each CO, CS, S, C(R2)2, NR2 or O; n, m = 0 (5-membered ring) or 1 (6-membered ring), X = CR or N with at least one X being N. Given such a large number of possible variations, and without any particular guidance or hint, there is not an obvious reason for one skilled in the art to modify the compound to arrive at the compound of the instant claim 1, not to mention that Ar1 and Ar2 in the presently claimed compound do not include heterocyclic groups.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762